[Cite as State v. Pearce, 2022-Ohio-2617.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2021-12-161

                                                   :              OPINION
     - vs -                                                        8/1/2022
                                                   :

 BRANDON CHRISTOPHERWAYN                           :
 PEARCE,
                                                   :
        Appellant.




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2020-08-1066


Michael T. Gmoser, Butler County Prosecuting Attorney, and John C. Heinkel, Assistant
Prosecuting Attorney, for appellee.

Michele Temmel, for appellant.



        PIPER, P.J.

        {¶ 1} On August 26, 2020, appellant, Brandon Pearce, was indicted by the Butler

County Grand Jury on 48 counts involving child pornography. He ultimately pled guilty to

23 counts of pandering sexually oriented matter involving a minor, fourth-degree felonies,

and one count of illegal use of a minor in a nudity-oriented material or performance, a fifth-

degree felony. Pearce timely appeals the sentence imposed by the Butler County Court of
                                                                     Butler CA2021-12-161

Common Pleas.

      {¶ 2} The trial court sentenced Pearce to eight months in prison on each of the 24

counts, which the trial court ordered to be served consecutively. The total prison term

imposed by the trial court was 16 years. Pearce raises a single assignment of error for

review:

      {¶ 3} THE TRIAL COURT ERRED TO THE PREJUDICE OF MR. PEARCE WHEN

IT SENTENCED HIM TO CONSECUTIVE SENTENCES IN THE OHIO DEPARTMENT OF

REHABILITATION AND CORRECTIONS.

      {¶ 4} Pearce asks that we review and reverse his 16-year sentence. He argues the

law requires we find the trial court erred in sentencing him to consecutive sentences.

      {¶ 5} This court reviews felony sentences pursuant to the standard of review set

forth in R.C. 2953.08(G)(2) to determine whether the imposition of those sentences is

clearly and convincingly contrary to law. State v. Julious, 12th Dist. Butler No. CA2015-12-

224, 2016-Ohio-4822, ¶ 8. Pursuant to that statute, an appellate court may modify or vacate

a sentence only if, by clear and convincing evidence, "'the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law.'"

State v. Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7, quoting State

v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1.

      {¶ 6} A sentence is not clearly and convincingly contrary to law where the trial court

considers the purposes and principles of sentencing as set forth in R.C. 2929.11, as well

as the seriousness and recidivism factors listed in R.C. 2929.12, and sentences a defendant

within the permissible statutory range.     State v. Brandenburg, 12th Dist. Butler Nos.

CA2014-10-201 and CA2014-10-202, 2016-Ohio-4918, ¶ 9. The factors set forth in R.C.

2929.12 are nonexclusive, and R.C. 2929.12 explicitly permits a trial court to consider any

relevant factors in imposing a sentence. State v. Stamper, 12th Dist. Butler No. CA2012-

                                            -2-
                                                                       Butler CA2021-12-161

08-166, 2013-Ohio-5669, ¶ 11.

       {¶ 7} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Dillon,

12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 9. First, the trial court must find

that the consecutive sentence is necessary to protect the public from future crime or to

punish the offender. R.C. 2929.14(C)(4).       Id.   Second, the trial court must find that

consecutive sentences are not disproportionate to the seriousness of the offender's conduct

and to the danger the offender poses to the public. Id. Third, the trial court must find that

one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).

       {¶ 8} "A trial court satisfies the statutory requirement of making the required findings

when the record reflects that the court engaged in the required analysis and selected the

appropriate statutory criteria." State v. Setty, 12th Dist. Clermont Nos. CA2013-06-049 and

CA2013-06-050, 2014-Ohio-2340, ¶ 113. In imposing consecutive sentences, the trial court

is not required to provide a word-for-word recitation of the language of the statute or

articulate reasons supporting its findings. Id. Nevertheless, the record must reflect that the


                                             -3-
                                                                      Butler CA2021-12-161

trial court engaged in the required sentencing analysis and made the requisite findings. Id.

The court's findings must thereafter be incorporated into its sentencing entry. State v.

Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 10.

      {¶ 9} On appeal, Pearce argues the record fails to adequately reflect the required

findings for the imposition of consecutive sentences. In so doing, he argues there was

nothing in the record to indicate that he would commit future crimes and that the 16-year

sentence is "harsh and fails to comport with the purposes and principles of felony

sentencing." He further claims that the sentence is disproportionate to the danger he poses

to the public and that a sentence of community control would have been more beneficial to

himself and the community at large.

      {¶ 10} Following review, we find the trial court did not err in its sentencing decision,

as Pearce's sentence was not contrary to law and was supported by the record. In the

present case, the trial court stated that it had considered the purposes and principles of

sentencing, as well as the seriousness and recidivism factors contained in R.C. 2929.11

and 2929.12. The trial court stated that Pearce had a limited criminal history but noted that

he admitted that he had previously been accused, investigated, or charged with other sex

offenses as a juvenile in Lee County, Florida, and had participated in an adolescent

treatment program. The trial court stated that Pearce's conduct was graphic, involving pre-

pubescent children and infants. The trial court found that Pearce was not amenable to

community control.

      {¶ 11} The record likewise reflects that the trial court made the findings required by

R.C. 2929.14(C)(4) when it ordered Pearce's sentences be served consecutively. The trial

court found that consecutive sentences were necessary to protect the public and punish

Pearce.   The trial court found that consecutive sentences are not disproportionate to

Pearce's conduct and to the danger he poses to the public. The trial court also found that

                                            -4-
                                                                        Butler CA2021-12-161

multiple offenses were committed as part of one or more courses of conduct, and the harm

caused by two or more of the multiple offenses so committed was so great or unusual that

no single prison term for any of the offenses committed as part of any of the courses of

conduct adequately reflects the seriousness of the Pearce's conduct. Finally, the trial court

awarded Pearce with 470 days of jail time credit.

        {¶ 12} The trial court later memorialized these findings within its sentencing entry.

From the trial court's statements at the sentencing hearing and the language used in the

sentencing entry, it is clear that the trial court complied with the dictates of R.C.

2929.14(C)(4). State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 37; State v. Sess,

12th Dist. Butler No. CA2015-06-117, 2016-Ohio-5560, ¶ 35-38.

        {¶ 13} Although Pearce disagrees with the trial court's sentencing decision, the trial

court determines the weight afforded to the relevant factors or other relevant circumstances.

State v. Steger, 12th Dist. Butler No. CA2006-03-059, 2016-Ohio-7908, ¶ 18. As we have

previously recognized, pandering sexually oriented matter involving a minor is a serious

offense and children are seriously harmed by the mere possession of pornography in which

they are depicted. State v. Boggs, 12th Dist. Butler No. CA2019-07-114, 2020-Ohio-2881,

¶ 14.     "[C]onsumers of child pornography victimize the children depicted in child

pornography by enabling and supporting the continued production of child pornography,

which entails continuous direct abuse and victimization of child subjects."            Id.   By

possessing graphic images of minors depicted in sexual activity, Pearce indirectly

contributed to, and sponsored, the abhorrent conduct of sexually exploiting children.

Preserving such aberrant behavior for repetitive viewing or for the potential dissemination

or viewing by others is beyond explanation. Considering the foregoing, we find the trial

court's sentencing decision was not contrary to law and its decision to impose consecutive

prison terms was appropriate. As a result, we find the trial court did not err in its sentencing

                                             -5-
                                                            Butler CA2021-12-161

decision. Pearce's sole assignment of error is overruled.

      {¶ 14} Judgment affirmed.


      S. POWELL and HENDRICKSON, JJ., concur.




                                           -6-